  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 1 of 9 PageID #: 41




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 MICHAEL FRIESZELL                                                                     Plaintiff

 v.                                                        Civil Action No. 3:20-CV-P509-RGJ

 DEPARTMENT OF CORRECTIONS, et al.                                                   Defendants

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       This is a pro se prisoner civil-rights action brought pursuant to 42 U.S.C. § 1983. The

Court has granted Plaintiff Michael Frieszell leave to proceed in forma pauperis. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A. Upon review of the complaint and

amended complaint, the Court will dismiss some claims but allow others to proceed.

                             I. SUMMARY OF ALLEGATIONS

       In the complaint, Plaintiff made allegations concerning the medical treatment he had

received at Roederer Correctional (RCC) for his “end stage COPD.” He named the following as

Defendants - Kentucky Department of Corrections (KDOC), RRC, and the “medical staff,” which

he described as “doctors, nurses” at RCC. He specifically alleged that because he has “end stage

COPD” he should receive “life assisting and sustaining oxygen 24/7 – 365 days a year.” He further

alleged that he was “taken off an oxygen concentrator for more than 30 days without being checked

for 02 stats” and that he had never received an oxygen tank.

       Upon review of the complaint, the Court allowed Plaintiff to file an amended complaint to

name as Defendants the persons responsible for any alleged wrongdoing and to sue those persons

in their individual capacities.   Plaintiff filed an amended complaint in which added three

individuals as Defendants – RCC Warden Jesse Ferguson, RCC Deputy Warden Jessica Durrett,

and KDOC Commissioner Cookie Crews. He indicates he is suing Defendant Crews in her official
  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 2 of 9 PageID #: 42




and individual capacities but does not indicate in what capacity he is suing Defendants Ferguson

or Durrett. In the amended complaint, Plaintiff alleges that has severe COPD and a paralyzed right

lung and that:

        I’m supposed to be on 3 Litre per minute of oxygen (24) twenty-four hours a day
        (365) three hundred sixty five days a year . . . and was suppos to have a bipap with
        (3) three litre per minute bled into it at night. When they gave me a bipap they took
        the oxygen concentrator back that I was using (24) twenty-four hours a day . . . .
        Roederer has also denied me for oxygen tank to walk to and from the chow hall and
        medical facility to pill call.

        Plaintiff seeks compensatory and punitive damages as well as injunctive relief.

                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers, and/or

employees, this Court must review the instant action under 28 U.S.C. § 1915A. See also McGore

v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549

U.S. 199 (2007). Under § 1915A, the trial court must review the complaint and dismiss the

complaint, or any portion of the complaint, if the court determines that it is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See § 1915A(b)(1), (2); and McGore v. Wrigglesworth, 114 F.3d

at 604. In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less


                                                   2
  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 3 of 9 PageID #: 43




stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this standard

of review does require more than the bare assertion of legal conclusions. See Columbia Natural

Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The court’s duty “does not require [it] to

conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979), or to create a

claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                         III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for deprivations

of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635 (1980). “[A] plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element, a section

1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Defendants KDOC, RCC, and RCC “Medical Staff”

       Defendant KDOC is an agency of the Commonwealth of Kentucky. A state and its

agencies are not “persons” subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). Additionally, the

Eleventh Amendment acts as a bar to all claims for relief against the KDOC. A state and its



                                                 3
  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 4 of 9 PageID #: 44




agencies, such as the KDOC, may not be sued in federal court, regardless of the relief sought,

unless the state has waived its sovereign immunity under the Eleventh Amendment, or Congress

has overridden it. Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139,

144-46 (1993); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 119-24 (1984); Alabama

v. Pugh, 438 U.S. 78l, 781-82 (l978). In enacting § l983, Congress did not intend to override the

traditional sovereign immunity of the states. Whittington v. Milby, 928 F.2d 188, 193-94 (6th Cir.

1991) (citing Quern v. Jordan, 440 U.S. 332, 341 (l979)). “[T]he Eleventh Amendment is a true

jurisdictional bar” to such claims. Russell v. Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir.

2015). Thus, the Court will dismiss Plaintiff’s claims against the KDOC for failure to state a claim

upon which relief may be granted.

       Defendant RCC is a Kentucky state prison. A state prison facility is not a person or legal

entity capable of being sued under § 1983. See Parker v. Mich. Dep’t of Corr., 65 F. App’x 922,

923 (6th Cir. 2003); Ryan v. Corizon Health Care, No. 13-525, 2013 U.S. Dist. LEXIS 153886, at

*19 (W.D. Mich. Oct. 28, 2013) (“[T]he individual prisons named as Defendants in this action are

. . . buildings used by the MDOC to house prisoners. They are not the proper public entity for

suit.”); Poole v. Mich. Reformatory, No. 09-13093, 2009 U.S. Dist. LEXIS 82798, at *3 (E.D.

Mich. Sept. 11, 2009) (holding that prison facilities are not “persons” or legal entities subject

to suit under § 1983). Thus, the Court will also dismiss Plaintiff’s claims against RCC for failure

to state a claim upon which relief may be granted.

       Finally, the Court turns to Plaintiff’s claims against the RCC “Medical Staff.” As with the

entities above, a prison medical department is not an entity subject to suit under § 1983. See Hix

v. Tenn. Dept. of Corr., 196 F. App’x 350, 355 (6th Cir. 2006) (“[W]e conclude that the defendant

medical departments are not ‘persons’ under § 1983.”). Thus, Plaintiff’s claims against the RCC



                                                 4
  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 5 of 9 PageID #: 45




“Medical Staff” must also be dismissed for failure to state a claim upon which relief may be

granted.

       B. Defendants Ferguson, Durrett, and Crews

           1. Official-Capacity Claims

       “Official-capacity suits . . . ‘generally represent [] another way of pleading an action against

an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Because Defendants are employees

of the Commonwealth of Kentucky, the claims brought against them in their official capacities are

deemed claims against the Commonwealth of Kentucky. Id. at 166. State officials sued in their

official capacities for money damages are not “persons” subject to suit under § 1983. Will v. Mich.

Dep’t of State Police, 491 U.S. at 71. Thus, to the extent that Plaintiff seeks money damages from

Defendants in their official capacities, he fails to state a cognizable claim under § 1983.

Additionally, the Eleventh Amendment acts as a bar to claims for monetary damages against

Defendants in their official capacities. Kentucky v. Graham, 473 U.S. at 169. Thus, the Court will

dismiss Plaintiff’s official-capacity claims against Defendants Ferguson, Durrett, and Crews for

damages for failure to state a claim upon which relief may be granted and for seeking monetary

damages from Defendants immune from such relief.

       The Court will, however, allow Plaintiff’s official-capacity claims against Defendants

Ferguson, Durrett, and Crews to proceed for injunctive relief which the Court liberally construes

as including the provision of constitutionally appropriate medical treatment for a serious medical

need. See Ex parte Young, 209 U.S. 123, 159-60 (1908) (holding that prospective non-monetary

relief against a state official in his official capacity to prevent future constitutional or federal

statutory violations is not barred by the Eleventh Amendment).



                                                  5
  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 6 of 9 PageID #: 46




           2. Individual-Capacity Claims

       As indicated above, Plaintiff asserts an individual-capacity claim against Defendant Crews.

For purposes of this Memorandum Opinion and Order only, the Court liberally construes the

amended complaint as asserting individual-capacity claims against Defendants Ferguson and

Durrett as well.

        It is a basic pleading essential that a plaintiff attribute factual allegations to particular

defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a plaintiff must

make sufficient allegations to give a defendant fair notice of the claim). The Sixth Circuit “has

consistently held that damage claims against government officials arising from alleged violations

of constitutional rights must allege, with particularity, facts that demonstrate what each defendant

did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir.

2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir.

2002)). Where a person is named as a defendant without an allegation of specific conduct, the

complaint is subject to dismissal, even under the liberal construction afforded to pro se

complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the

plaintiff’s claims where the complaint did not allege with any degree of specificity which of the

named defendants were personally involved in or responsible for each alleged violation of

rights); Griffin v. Montgomery, No. 00-3402, 2000 U.S. App. LEXIS 30782, at *7 (6th Cir.

Nov. 30, 2000) (requiring allegations of personal involvement against each defendant)); Rodriguez

v. Jabe, 904 F.2d 708 (6th Cir. 1990) (“Plaintiff’s claims against those individuals are without a

basis in law as the complaint is totally devoid of allegations as to them which would suggest their

involvement in the events leading to his injuries.”).




                                                 6
  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 7 of 9 PageID #: 47




       Moreover, to the extent that Plaintiff seeks to holds these individuals liable based solely

under their supervisory positions as KDOC Commissioner, RCC Warden, and RCC Deputy

Warden, his claims against them still fail because the doctrine of respondeat superior does not

apply in § 1983 lawsuits to impute liability onto supervisory personnel, see Monell v. Dep’t of Soc.

Servs., 436 U.S. at 691-95, unless it is shown “that the supervisor encouraged the specific incident

of misconduct or in some other way directly participated in it.” Bellamy v. Bradley, 729 F.2d 416,

421 (6th Cir. 1984). A supervisor’s failure to supervise, train, or control an employee is not

actionable under § 1983, unless the plaintiff shows “the official at least implicitly authorized,

approved, or knowingly acquiesced in the unconstitutional conduct . . . .” Hays v. Jefferson

Cty., Ky., 668 F.2d 869, 874 (6th Cir. 1982); see also Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999) (“[A] supervisory official’s failure to supervise, control or train the offending individual

is not actionable unless the supervisor either encouraged the specific incident of misconduct or in

some other way directly participated in it.”) (internal quotation marks omitted).

       Thus, because Plaintiff has not made any specific allegations against Defendant Ferguson,

Durrett, or Crews, any individual-capacity claims against them must be dismissed for failure to

state a claim upon which relief may be granted.

       C. Second Amended Complaint

       Finally, because Plaintiff’s claim is one for deliberate indifference to a serious medical

need, and he listed “nurses, doctors” as part of Defendant RCC “Medical Staff” in the complaint,

the Court will allow him one final opportunity to name as Defendants any doctors or nurses who

were allegedly involved in denying him constitutionally appropriate medical care. See, e.g.,

LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (allowing for amendment).




                                                  7
    Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 8 of 9 PageID #: 48




                                             IV. CONCLUSION

        For the foregoing reasons, IT IS HERBY ORDERED that Plaintiff’s claims against

KDOC, RCC, and RCC “Medical Staff,” are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1)

for failure to state a claim upon which relief may be granted. As such, the Clerk of Court is

DIRECTED to terminate these Defendants as parties to this action.

        IT IS FURTHER ORDERED that Plaintiff’s official-capacity claims for damages against

Defendants Ferguson, Durrett, and Crews are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1)

for failure to state a claim upon which relief may be granted and pursuant to 28 U.S.C.

§ 1915A(b)(2) for seeking monetary relief from Defendants immune from such relief.

        IT IS FURTHER ORDERED that Plaintiff’s individual-capacity claims against

Defendants Ferguson, Durrett, and Crews for all relief are DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief may be granted.

        Finally, IT IS ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file a second amended complaint in which

he names as Defendants any doctors or nurses who were allegedly involved in denying him

constitutionally appropriate medical care. In the second amended complaint, Plaintiff

should 1) describe each new Defendant’s allegedly wrongful actions; 2) sue the new

Defendants in their official and/or individual capacities; and 3) completes a summons form

for each newly-named Defendant.1 Plaintiff may identify any unknown Defendant(s) as Jane

Doe or John Doe, but he must specifically allege facts describing what each unknown/Doe

Defendant did or failed to do to violate his constitutional rights.


1
  Regarding the completion of the summon forms, Plaintiff must: (1) prepare a summons for each Defendant; (2) write
or type the Defendant’s name and address on the summons in the space provided; (3) write or type Plaintiff’s name in
the space provided; (4) do not fill in any other part of the summons form and do not mail the summons to any of the
Defendants.

                                                         8
  Case 3:20-cv-00509-RGJ Document 10 Filed 10/14/20 Page 9 of 9 PageID #: 49




        The Clerk of Court is DIRECTED to send Plaintiff a § 1983 complaint form with the

words “Second Amended Complaint” and the instant case number written in the caption. The

Clerk of Court shall also send Plaintiff four blank summons forms with the instant case number

affixed to them.

        The Court will enter a separate Service and Scheduling Order to govern the claims it has

allowed to proceed in this action.

Date:   October 13, 2020




cc:    Plaintiff, pro se
       Defendants
       General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
A961.011




                                                      9
